DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2021 has been entered.

Response to Amendment
The declaration under 37 CFR 1.132 filed 9/9/2021 is sufficient to overcome the rejection of claims 1–8 and 17–21 based upon 35 USC §§ 112, 103.  Accordingly, the previous rejections are withdrawn.

Allowable Subject Matter
Claims 1–8 and 17–21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose, teach, or suggest the claimed quasi-isotropic reinforced sheet material comprising a layered body containing a plurality of chopped semi prepreg sheet materials, wherein the chopped semi prepreg sheet materials has an average number of fibers in a thickness direction set in a range from two to ten and also a thickness “t” set, relative to a thickness (tp) in said impregnated state, in a range of tp < t ≤ 2tp.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786